NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                     ______________

                           No. 21-1679
                         ______________

                UNITED STATES OF AMERICA

                                v.

                   DKYLE JAMAL BRIDGES,
                          Appellant
                      ______________

                           No. 21-2122
                         ______________

                UNITED STATES OF AMERICA

                                v.

                       KRISTIAN JONES,
                           Appellant
                        ______________

          On Appeal from the United States District Court
               for the Eastern District of Pennsylvania
               (Crim Nos. 2:18-cr-00193-001 and 002)
       District Judge: Honorable Nitza I. Quiñones Alejandro
                          ______________

           Submitted Under Third Circuit L.A.R. 34.1(a)
                         July 11, 2022
                       ______________

Before: GREENAWAY, JR., MATEY, and RENDELL, Circuit Judges

               (Opinion Filed: September 15, 2022)
                         _____________
                                        OPINION ∗
                                     ______________

GREENAWAY, JR., Circuit Judge.
       Appellants Dkyle Jamal Bridges and Kristian Jones were convicted of sex-

trafficking offenses. On appeal, they bring various challenges to their judgments of

conviction, including the District Court’s pre-trial and evidentiary rulings. In addition,

Bridges challenges the procedural and substantive reasonableness of the sentence

imposed. For the following reasons, we will affirm.

I.     BACKGROUND AND PROCEDURAL HISTORY

       From 2012 to 2017, Appellants and an additional co-defendant ran a sex

trafficking scheme whereby they forcibly trafficked several minor and adult female

victims in motels located in Pennsylvania and Delaware. Bridges was responsible for

organizing the scheme, whereas Jones was responsible for logistics. In trafficking these

victims, Appellants subjected the girls and women to harsh conditions and violence.

       The Government charged Appellants with forcibly sex trafficking five minor and

adult female victims. After a jury trial, Appellants were convicted based on, inter alia,

the trial testimony of three victims (N.G., Z.W., and J.S.). The two remaining named

victims, B.T., and L.C., did not testify; however, statements attributed to them were

admitted at trial.




       ∗
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.

                                             2
       Specifically, Appellants were found guilty of conspiracy to commit forcible sex

trafficking of adults and minors in violation of 18 U.S.C. § 1594(c) for conduct that

spanned from 2012 to 2017 (Count 1); and forcible sex trafficking of minors, B.T.

(Count 4), N.G. (Count 5), and L.C. (Count 6), in violation of 18 U.S.C. § 15914(a)(1)

and (b)(1)-(2), and (c). Bridges was also convicted of forcible sex trafficking of two

adults, Z.W. (Count 2) and J.S. (Count 3), in violation of 18 U.S.C. § 15914(a)(1) and

(b)(1). The District Court sentenced Bridges to 420 months’ imprisonment and Kristian

Jones to 240 months’ imprisonment.

       On appeal, the following rulings from the District Court are being challenged:

(1) the denial of Appellants’ 1 motions for severance; (2) the denial of Bridges’s

suppression motion and request for a Franks hearing; (3) the denial of Jones’s

suppression motion; (4) the admission of hearsay statements from B.T., L.C., and H.N. (a

man who had solicited prostitution), none of whom testified at trial, JA1905-15; (5) the

admission of evidence purportedly showing Bridges’s uncharged prior bad acts, JA1356-

59; (6) the admission of expert testimony; and (7) Bridges’s sentence. 2




1
 Where we use the term “Appellants” we are referring to challenges brought by both
Bridges and Jones. The use of “Bridges” and “Jones” denotes that that particular
defendant is bringing a challenge.
2
 The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                             3
II.    DISCUSSION

       A.     Motion for Severance
       Appellants each filed pretrial motions for severance. On appeal, they contend the

District Court erred in denying their motions for severance because they suffered unfair

prejudice. “We review the District Court’s denial of a severance for abuse of discretion.”

United States v. Heatherly, 985 F.3d 254, 271 (3d Cir. 2021) (internal quotation marks

and citation omitted).

       Where, as here, there are codefendants charged in a single conspiracy, “[w]e

presume that courts will try codefendants jointly.” Id. (citation omitted). “A defendant

seeking a new trial due to the denial of a severance motion must show that the joint trial

led to clear and substantial prejudice resulting in a manifestly unfair trial[,]” which is “a

demanding standard that requires more than [m]ere allegations of prejudice[.]” United

States v. Scarfo, 41 F.4th 136, 182 (3d Cir. 2022) (internal quotation marks and citation

omitted).

       Appellants have not met their heavy burden to demonstrate “clear and substantial

prejudice.” Id. (internal quotation marks and citation omitted). They essentially assert

“that some evidence applied to some defendants more than others or was more damaging

to some defendants.” Heatherly, 985 F.3d at 271 (citation omitted). As we have

previously held, this is insufficient. Id.

       Importantly, Appellants have failed to demonstrate that a jury would be unable to

compartmentalize the evidence as it relates to each defendant. Scarfo, 41 F.4th at 182

(citation and internal quotation marks omitted) (The “critical issue” is “not whether the

                                              4
evidence against a co-defendant is more damaging but rather whether the jury will be

able to compartmentalize the evidence as it relates to separate defendants in view of its

volume and limited admissibility.”). Considering each count involved a distinct victim, a

jury would not have had difficulty compartmentalizing the evidence. Moreover, the

District Court appropriately instructed the jury to keep the evidence and defendants

separate.

       B.     Motions to Suppress

       Bridges challenges the District Court’s denial of his suppression motion and

request for a Franks hearing related to the search of his vehicle. Additionally, Jones

appeals the District Court’s denial of his suppression motion related to the search of a

motel room where he was found with N.G. and L.C. “We review the denial of a motion

to suppress under a mixed standard: clear error for factual findings and de novo for issues

of law.” United States v. Jarmon, 14 F.4th 268, 271 (3d Cir. 2021), cert. denied, 142 S.

Ct. 930 (2022) (citation omitted).

              1.     Search of Bridges’s Vehicle

       Based on information from a confidential informant, the police conducted a sting

operation at the Motel 6 in Northeast Philadelphia on July 12, 2017. The police had

learned from a confidential informant that Bridges was trafficking a young woman. Law

enforcement traced the young woman’s phone number, which had been provided by the

confidential informant, and arranged an undercover commercial sexual encounter. While

at the Motel 6, the police found Bridges and a young woman in a Taurus. Inside the

Taurus, there were multiple cellphones and boxes of condoms in plain view. The police

                                             5
subsequently detained Bridges. After determining that Bridges had a suspended license,

the police impounded Bridges’s vehicle.

         The following day, FBI Special Agent Nicholas Grill prepared a search warrant

where he described a sex trafficking investigation and identified Bridges as the main

suspect. Special Agent Grill explained how the confidential informant had provided

information about a young woman, who he referred to as Victim Three. 3 He then

described the sting operation, noting that the Taurus Bridges and the young woman

arrived in had been previously associated with Bridges. Finally, Special Agent Grill

indicated that during an interview of Victim Three, she stated that Bridges was her pimp

and had driven her to the Motel 6.

         The District Court correctly denied Bridges’s motion to suppress. The police had

probable cause to stop Bridges, impound his vehicle, and search it. As an initial matter,

law enforcement was justified in stopping Bridges because there was a reasonable

suspicion, based on the ongoing investigation and undercover sting operation, that

Bridges was at the Motel 6 to traffic victims. This pre-existing suspicion combined with

the objects in plain view in the vehicle gave rise to probable cause to believe that the

vehicle contained evidence of sex trafficking. Thus, the police were justified in towing

the vehicle to search it at a later time under the automobile exception. See California v.

Acevedo, 500 U.S. 565, 570 (1991) (“[I]f the police have probable cause to justify a

warrantless seizure of an automobile on a public roadway, they may conduct either an



3
    Victim Three was later identified as B.T.
                                                6
immediate or a delayed search of the vehicle.”). The search warrant was thus “prudent . .

. [but] unnecessary,” given the automobile exception already justified a warrantless

search. See United States v. Riedesel, 987 F.2d 1383, 1392 (8th Cir. 1993).

              2.     Franks Hearing

       Bridges argues that he was entitled to a Franks hearing because the search warrant

affidavit contained false statements.

       We review for clear error a district court’s determination regarding whether false
       statements in a warrant application were made with reckless disregard for the
       truth. Next, after putting aside any false statements made with reckless disregard
       for the truth, we review de novo a district court's substantial-basis review of a
       magistrate judge's probable cause determination.

United States v. Desu, 23 F.4th 224, 235 (3d Cir. 2022).

       For a defendant to obtain an evidentiary hearing challenging the validity of a

search warrant under Franks v. Delaware, 438 U.S. 154 (1978), he “must establish

(1) that a warrant application contained false statements made with reckless disregard for

the truth and (2) that the remaining truthful statements, standing alone, do not establish

probable cause.” Desu, 23 F.4th at 234 (citing Franks, 438 U.S. at 171–72). To do so, a

“defendant must prove his allegations by a substantial preliminary showing.” Id.

(internal quotation marks and citations omitted).

       We have held that false statements may include both omissions and assertions. Id.

Whereas “omissions are made with reckless disregard for the truth when an officer

recklessly omits facts that any reasonable person would know that a judge would want to

know, . . . assertions are made with reckless disregard for the truth when an officer has



                                             7
obvious reasons to doubt the truth of what he or she is asserting.” Wilson v. Russo, 212

F.3d 781, 783 (3d Cir. 2000).

       Bridges’s primary argument on appeal is that Special Agent Grill’s affidavit

falsely stated that a confidential source had provided the statements about Victim Three

when in fact the source was Victim Three’s mother. He contends that such an omission

was significant because a judge might view information provided by a family member

differently than information by a confidential informant. Id. We reject this argument.

The disclosure of the confidential informant’s identity was not material and thus would

not constitute an omission. Russo, 212 F.3d at 783; Desu, 23 F.4th at 236. Bridges’s

remaining arguments purporting to show that the statements about Victim Three were

false or unreliable, are meritless. He has neither demonstrated that Special Agent Grill

recklessly omitted material facts nor that he made statements that he had obvious reasons

to doubt. Russo, 212 F.3d at 783. Thus, the District Court did not err by not granting

Bridges a Franks hearing.

              3.     Search of Jones’s Room

       As described in further detail below, Jones was arrested after the Tinicum police

interviewed H.N., a man who had solicited prostitution at a Motel 6 near the Philadelphia

airport. Based on information provided during this interview, the Tinicum police went to

the Motel 6, entered a room registered to Jones’s brother, and detained, frisked, and

ordered Jones to empty his pockets without a warrant. Jones argues that the Tinicum

police violated his Fourth Amendment rights by conducting this warrantless search. He

further contends the search warrant for his cell phone following his arrest was too general

                                             8
and that the scope of information extracted from his cell phone was overly broad. Before

reaching the merits of Jones’s arguments we must consider whether he has standing.

       “[S]tanding in the Fourth Amendment context is shorthand for a legitimate

expectation of privacy.” United States v. Jackson, 849 F.3d 540, 550 n.7 (3d Cir. 2017)

(internal quotation marks and citation omitted). “An individual challenging a search has

the burden of establishing that he had a reasonable expectation of privacy in the property

searched and the item seized.” United States v. Burnett, 773 F.3d 122, 131 (3d Cir. 2014)

(citation omitted). In determining whether a defendant has standing, we analyze whether

the defendant’s expectation of privacy was both subjectively and objectively reasonable.

Id.

       Although we have not squarely addressed whether a defendant has a reasonable

expectation of privacy in a hotel room under someone else’s name, our case law in other

contexts is instructive. For example, we have concluded that defendants lacked standing

where there was “no evidence that the [defendants] were at [the third-party’s] apartment

for any purpose other than to engage in drug-related activities.” United States v. Perez,

280 F.3d 318, 338 (3d Cir. 2002). We have also held that “a passenger in a car that he

neither owns nor leases typically has no standing to challenge a search of the car.”

Burnett, 773 F.3d at 131. (internal quotation marks and citation omitted).

       Here, Jones primarily contends he has standing because the room was registered to

a family member, he had a key to the hotel room, and he was an overnight guest. Jones

Br. 21-40. Jones has not met his burden in establishing standing. He has not offered any

evidence suggesting that he had a legitimate purpose in staying in the room (in fact, H.N.

                                             9
confessed to having a commercial sexual encounter there moments earlier), that he paid

for the room, or that his personal belongings were found there. Id. See United States v.

Carr, 939 F.2d 1442, 1446 (10th Cir.1991) (holding a defendant did not have a legitimate

expectation of privacy in a hotel room that was not registered to him or anyone he was

sharing it with); see also United States v. Cooper, 203 F.3d 1279, 1284 (11th Cir. 2000)

(citations omitted) (in determining “whether an individual has a reasonable expectation of

privacy in a hotel room, courts have looked to such indicia as whether the individual paid

and/or registered for the room or whether the individual’s personal belongings were

found inside the room”). Hence, the District Court correctly determined that Jones

lacked standing to challenge the search of the motel room and the motion to suppress the

evidence seized in the search.

       Although Jones does not have standing to contest the entry into the motel room, he

does have standing to contest the seizure of his cell phone, which had been in his pocket.

Despite having standing, this claim also fails. The police arrested Jones following their

discovery of an outstanding warrant for his arrest. The police thus were permitted to

conduct the search of Jones’s phone as a search incident to arrest. United States v. Nasir,

17 F.4th 459, 466 (3d Cir. 2021). Furthermore, the warrant for the search of the phone

was sufficiently particularized, as it specified the item to be searched and the crime for

which police were seeking evidence. See, e.g., United States v. Palms, 21 F.4th 689, 699

(10th Cir. 2021).




                                             10
       C.     Admission of Hearsay Statements

       Appellants contend that the statements from the two victims who did not testify,

B.T. and L.C., and statements from H.N. were testimonial and should not have been

admitted. As support for their position, they argue that these statements were either given

to law enforcement or introduced to prove the elements of the offenses.

       “We review the district court’s evidentiary rulings principally on an abuse of

discretion standard.” United States v. Green, 617 F.3d 233, 239 (3d Cir. 2010) (citation

omitted). “Where, however, a party fails to object in a timely fashion or fails to make a

specific objection, our review is for plain error only.” United States v. Moore, 375 F.3d

259, 262 (3d Cir. 2004) (citation omitted). “[T]o the extent [the District Court’s rulings]

are based on a legal interpretation of the Federal Rules of Evidence” we “exercise plenary

review.” Green, 617 F.3d at 239 (internal quotation marks and citation omitted).

       Pursuant to the Confrontation Clause of the Sixth Amendment, a criminal

defendant “shall enjoy the right . . . to be confronted with the witnesses against him.”

U.S. Const. amend. VI. In determining whether to admit an out-of-court statement by a

non-testifying witness, we first consider whether the statement was testimonial. Rolan v.

Coleman, 680 F.3d 311, 327 (3d Cir. 2012) (citation omitted). In this context, a

statement is testimonial if it is “made for the purpose of establishing or proving some

fact,” which is “potentially relevant to later criminal prosecution.” United States v.

Gonzalez, 905 F.3d 165, 201 (3d Cir. 2018) (internal quotation marks and citations

omitted). “If the absent witness’s statement is testimonial, then the Confrontation Clause

requires unavailability and a prior opportunity for cross-examination.” United States v.

                                             11
Moreno, 809 F.3d 766, 774 (3d Cir. 2016) (internal quotation marks and citation

omitted).

              1.     B.T.’s Statements to her Mother and Grandmother

       B.T.’s mother and grandmother testified that on several occasions B.T. called

them while crying and told them about Bridges’s treatment of her. They explained that

B.T. would often ask them to pick her up whenever Bridges kicked her out of a car or

otherwise left her. Moreover, B.T.’s mother testified that B.T. had told her that Bridges

was her boyfriend and that Bridges was J.S.’s pimp.

       The District Court did not abuse its discretion in admitting B.T.’s mother’s and

grandmother’s testimony concerning Bridges’s treatment of B.T. These statements were

not made “with the primary purpose of creating an out-of-court substitute for trial

testimony.” Lambert v. Warden Greene SCI, 861 F.3d 459, 470 (3d Cir. 2017). Rather,

B.T. made these statements for the purpose of obtaining assistance from her family

members and confiding in them.

              2.     H.N.’s Statements to Officer Lis

       Officer Lis, a Tinicum police officer, testified about statements from H.N., who as

described above was stopped and questioned following a commercial sexual encounter.

Officer Lis testified that H.N. told him that H.N. had solicited prostitution services by

responding to an ad from Backpage and that such services were performed at the Motel 6.

Although H.N.’s statements were testimonial, the District Court did not plainly err in

admitting Officer Lis’s testimony. See United States v. Dukagjini, 326 F.3d 45, 59 (2d

Cir. 2003) (where a defendant “failed to preserve [his] objection to the Confrontation

                                             12
Clause violation . . . , we evaluate the district court’s admission of testimony in violation

of the Confrontation Clause for plain error”). Considering Officer Lis’s testimony played

a small role in the Government’s case, there was no violation of a substantial right.

              3.     B.T.’s and L.C.’s Statements to Law Enforcement
       Corporal Joseph Kendrick and FBI Agent C.J. Jackson testified about an interview

conducted following L.C.’s and B.T.’s arrests for prostitution. Specifically, Corporal

Kendrick testified that B.T. provided her ex-boyfriend’s name and contact information.

Corporal Kendrick then ran this information through the police database and discovered it

matched the information for Bridges. Agent Jackson testified that B.T. mentioned

Bridges’s name during her interview. He also testified that L.C. had identified Bridges as

the person who had brought her to the hotel. While B.T.’s and L.C.’s complete

statements may have been testimonial, Corporal Kendrick’s and Agent Jackson’s

testimony just vaguely described the information obtained—such as Bridges’s name and

phone number—they did not quote any assertion by B.T. or L.C. Thus, the statements

attributed to B.T. and L.C. were not testimonial.

       D.     Admission of Evidence Purportedly Subject to 404(b)

       Appellants contend that testimony from other women not named in the indictment

constituted impermissible Rule 404(b) evidence. Bridges likewise argues that testimony

about his confrontation with R.S. (another man who had solicited prostitution), and law

enforcement’s investigation into Bridges constituted impermissible Rule 404(b) evidence.

       Pursuant to Rule 404(b), “[e]vidence of . . . [a] crime, wrong, or other act is not

admissible to prove a person’s character in order to show that on a particular occasion the
                                             13
person acted in accordance with the character.” Fed. R. Evid. 404(b). However, it may

be admitted for “proving motive, opportunity, intent, preparation, plan, knowledge,

identity, absence of mistake, or lack of accident.” Id. In determining whether evidence is

properly admissible under Rule 404(b), we apply the Supreme Court’s test from

Huddleston v. United States, 485 U.S. 681 (1988), which requires that the “evidence of

uncharged crimes or wrongs must (1) have a proper evidentiary purpose; (2) be relevant;

(3) satisfy Rule 403; and (4) be accompanied by a limiting instruction (where requested)

about the purpose for which the jury may consider it.” Green, 617 F.3d at 249.

       Rule 404(b) does not apply to evidence of acts that are intrinsic to the offense

because such evidence is “part and parcel of the charged offense.” United States v.

Williams, 974 F.3d 320, 357 (3d Cir. 2020) (internal quotation marks and citation

omitted). Evidence is considered intrinsic “if it is inextricably intertwined with the

charged offense.” United States v. Cross, 308 F.3d 308, 320 (3d Cir. 2002) (internal

quotation marks and citation omitted). “[C]ourts have afforded the prosecution

considerable leeway to present evidence, even of unalleged acts within the indictment

period, that reflects a conspiratorial agreement or furtherance of the conspiracy’s illegal

objectives.” Williams, 974 F.3d at 357 (citations omitted).

              1.     Testimony from Other Women Not Named in the Indictment

       The District Court permitted testimony from women not named in the Indictment,

but limited such testimony to the women’s observations of Appellants’ treatment of the

named victims; they could not testify as to their status. Appellants challenge the

testimony of Z.W., M.T., and D.W. They argue that Z.W.’s and D.W.’s testimony

                                             14
impermissibly identified other women not named in the indictment and that M.T.’s and

D.W.’s testimony impermissibly identified themselves as victims.

       However, the testimony from Z.W., M.T., and D.W. was permissible as intrinsic

evidence. It demonstrated both how Appellants trafficked the named victims and how

other women played a role in such activities. For example, M.T.’s testimony about

training Z.W. and D.W.’s testimony about B.T.’s commercial sexual encounters were

directly relevant for proving that Z.W. and B.T. were sex trafficked, Counts 2 and 4

respectively. See id. (citation omitted). Moreover, M.T.’s and D.W.’s testimony about

their interactions with Appellants established Appellants’ modus operandi for trafficking

the named victims. See United States v. Carson, 870 F.3d 584, 600 (7th Cir. 2017)

(permitting testimony from other women not named in the indictment as direct evidence

of the crime or corroborating evidence). 4

              2.     Bridges’s Confrontation with R.S.

       At trial, Z.W., R.S. (a man who had solicited prostitution), and a state detective

testified about a confrontation between Bridges and R.S. that occurred following a

commercial sexual encounter. In short, after R.S. attempted to take back some money

when Z.W. denied him more sex, Bridges entered the room and brandished his knife in

R.S.’s face. R.S., fearing for his life, retreated and offered to return the money. In




4
 We also reject Bridges’s argument that the testimony necessarily inferred that these
other women were prostitutes. Given the tenor and substance of the testimony, the jury
could have just as easily surmised they were mere observers or co-conspirators.
                                             15
response, Bridges took $140 from R.S.’s wallet and his cell phone. Following the

confrontation, R.S. contacted his employer and asked them to contact the police

       The District Court admitted the evidence concerning the confrontation but

excluded evidence that Bridges pleaded guilty to a state misdemeanor theft charge as a

result of it. It did not abuse its discretion in doing so. As Bridges seemingly concedes in

objecting to Probation Office’s calculation of his criminal history score in his Presentence

Report (the “PSR”), such evidence was intrinsic as to Count 2. PSR at 41 (“The defense

contends that [the theft conviction] was included as part of the instant offense”). It

established that Bridges provided security to Z.W. and that he had control over the

financial aspects of her commercial sexual encounters. See Williams, 974 F.3d at 357

(citation omitted). It also established that Bridges used force in sex trafficking Z.W.

              3.     Investigation Into Bridges

       At trial, three law enforcement officers, Corporal Kendrick, Corporal Odom, and

FBI Agent Jackson testified that Bridges was being investigated for sex trafficking and

they described how they obtained information about him. To the extent, as Bridges now

argues, the District Court failed to both conduct a Huddleston analysis concerning

Corporal Kendrick’s and Corporal Odom’s testimony that Bridges objected to during trial

and to issue a limiting instruction to the jury, such errors were harmless. Corporal

Kendrick’s and Corporal Odom’s testimony constituted a minor portion of the

Government’s case. Three of the named victims testified and the Corporals’ testimony

simply explained the course of the investigation. United States v. Brown, 765 F.3d 278,

295 (3d Cir. 2014) (internal quotation marks and citation omitted) (“The test for harmless

                                             16
error is whether it is highly probable that the error did not contribute to the judgment.”).

Moreover, the testimony itself was not unduly prejudicial because it was brief and did not

detail the prior investigation.

       Similarly, the District Court did not plainly err in admitting the unobjected

testimony from Corporal Odom and Agent Jackson. Given that “one proper purpose

under Rule 404(b) is supplying helpful background information to the finder of fact” such

as evidence explaining why a criminal defendant was under investigation, Green, 617

F.3d at 250 (citation omitted), it cannot be said that any error was “clear or obvious.”

Wilkerson v. Superintendent Fayette SCI, 871 F.3d 221, 238 n.17 (3d Cir. 2017) (citation

omitted).

       E.     Admission of Expert Testimony

       Appellants argue that the District Court erred in admitting the expert testimony of

Dr. Shannon Wolf, Ph.D. We review the admissibility of expert testimony for an abuse

of discretion. United States v. 68.94 Acres of Land, 918 F.2d 389, 392 (3d Cir. 1990). If

we determine that the District Court abused its discretion, “we review de novo whether

that error was prejudicial or harmless.” United States v. Schneider, 801 F.3d 186, 200

(3d Cir. 2015).

       As relevant here, Dr. Wolf testified about the psychological effects of sexual

abuse. She explained that sexual abuse victims sometimes experience trauma bonds

whereby they are loyal to their abusers or feel a strong sense of attachment to their

abusers. Dr. Wolf further testified that she did not know the Appellants or victims in the

case and that she was not opining on the credibility of any of the victims.

                                             17
       Pursuant to Rule 702 of the Federal Rules of Evidence, expert testimony may be

admitted if the expert’s “specialized knowledge will help the trier of fact to understand

the evidence or determine a fact in issue.” We have held that “Rule 702 has three major

requirements: (1) the proffered witness must be an expert, i.e., must be qualified; (2) the

expert must testify about matters requiring scientific, technical or specialized knowledge

[, i.e., reliability]; and (3) the expert’s testimony must assist the trier of fact [, i.e., fit].”

United States v. Schiff, 602 F.3d 152, 172 (3d Cir. 2010) (internal quotation marks and

citations omitted). These requirements are met here.

       Dr. Wolf was qualified to provide expert testimony concerning the psychological

effects of sexual trauma given her educational background and experience. For example,

in obtaining her Ph.D. in psychology and counselling, she wrote a dissertation that

focused on “the effects of . . . sexual trauma.” JA2403. She has also counseled over 100

sex trafficking victims.

       Appellants’ argument that Dr. Wolf lacks experience regarding the psychological

aspects of sex trafficking is unpersuasive. Although Dr. Wolf is not a licensed

psychologist, she has relevant experience in psychology. In addition to her Ph.D., she is

a professor of counselling and psychology at B.H. Carroll Theological Institute and is a

member of the American Psychological Association. Considering we have interpreted

Rule 702’s requirements concerning specialized knowledge fairly liberally and have held

“that a broad range of knowledge, skills, and training qualify an expert as such,” In re

Paoli R.R. Yard PCB Litig., 35 F.3d 717, 741 (3d Cir. 1994), the District Court did not

abuse its discretion in concluding Dr. Wolf was qualified to testify in this case.

                                                 18
       Likewise, the District Court did not abuse its discretion in admitting Dr. Wolf’s

testimony. Dr. Wolf’s testimony satisfies reliability because it is experience based

testimony. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 151 (1999). It also

satisfies the fit requirement. 5 As our sister courts have recognized, an expert educating a

jury on general principles of sex trafficking and sexual abuse can be helpful to the fact

finder in assessing fact witnesses’ credibility. See United States v. Robinson, 993 F.3d

839, 849 (10th Cir. 2021), cert. denied, 142 S. Ct. 243 (2021); United States v. Brooks,

610 F.3d 1186, 1195–96 (9th Cir. 2010); United States v. Taylor, 239 F.3d 994, 998 (9th

Cir. 2001); United States v. Anderson, 851 F.2d 384, 392 (D.C. Cir. 1988). Furthermore,

Dr. Wolf’s testimony aided the jury with assessing how the Appellants recruited, enticed,

harbored, or maintained the victims or used “force, fraud, [or] coercion . . . to cause the

[victims] to engage in a commercial sex act.” 18 U.S.C. § 1591.

       F.     Bridges’s Sentence

       Bridges challenges his sentences on two bases. First, he argues that his criminal

history score was improperly calculated. He contends that his theft conviction should not

have been included in his criminal history score because it was relevant to his sex

trafficking conviction. Second, he asserts his sentence of 420-months’ imprisonment was

procedurally and substantively unreasonable.

              1.     Criminal History Score Calculation


5
  The Advisory Committee Notes to the 2000 amendment to the Rules state that “it might
also be important in some cases for an expert to educate the factfinder about general
principles, without ever attempting to apply these principles to the specific facts of the
case.” Fed. R. Evid. 702 advisory committee’s note to 2000 Amendment.
                                             19
       “We exercise plenary review over the District Court's interpretation and

application of the Guidelines” and “review determinations of fact for clear error.” United

States v. Zabielski, 711 F.3d 381, 386 (3d Cir. 2013) (citing United States v. Thomas, 327

F.3d 253, 255 (3d Cir. 2003)).

       Pursuant to the Sentencing Guidelines, a defendant receives criminal history

points for each prior sentence. U.S.S.G. § 4A1.2. “The term ‘prior sentence’ means any

sentence previously imposed upon adjudication of guilt, whether by guilty plea, trial, or

plea of nolo contendere, for conduct not part of the instant offense.” Id. The Guidelines

further “define[] relevant conduct as all acts and omissions committed . . . by the

defendant; and that occurred during the commission of the offense of conviction, . . . or in

the course of attempting to avoid detection or responsibility for that offense.” United

States v. Washington, 549 F.3d 905, 920 (3d Cir. 2008) (internal quotation marks and

citation omitted).

       Here, the Probation Office calculated a criminal history score of five, which

established a criminal history category of III. PSR 24 ¶ 119. This score included three

points based on prior criminal convictions, one of which was for his conviction based on

his confrontation with R.S. for which he was sentenced to two years of imprisonment and

suspended one year probation. As the Government concedes, the District Court erred in

adopting the Probation Office’s calculation of Bridges’s criminal history score. The theft

occurred during Bridges’s trafficking of Z.W., Count 2. See U.S.S.G. §§

1B1.3(a)(1)(A)). “However, the error was completely harmless because even with the

one point reduction, [Bridges] would remain in criminal history category [III] and the

                                            20
same Guideline range would have applied.” United States v. Isaac, 655 F.3d 148, 158

(3d Cir. 2011).

              2.     Reasonableness of the Sentence

       In determining whether a sentence is reasonable, “we must first ensur[e] that the

[D]istrict [C]ourt committed no significant procedural error, such as . . . failing to

consider the [18 U.S.C.] § 3553(a) factors . . . or failing to adequately explain the chosen

sentence.” United States v. Pawlowski, 27 F.4th 897, 911–12 (3d Cir. 2022) (internal

quotation marks and citations omitted). Second, we consider whether the sentence “is s

substantively reasonable given the totality of the circumstances.” Id. (internal quotation

marks and citation omitted). “Absent significant procedural error, ‘we will affirm [the

sentence as substantively reasonable] unless no reasonable sentencing court would have

imposed the same sentence on th[e] particular defendant for the reasons the district court

provided.”’ United States v. Douglas, 885 F.3d 145, 150 (3d Cir. 2018) (internal

quotation marks and citation omitted). Generally, “if the sentence is within the

applicable Guidelines range, we may presume it is reasonable.” Pawlowski, 27 F.4th at

911–12 (internal quotation marks and citation omitted).

       The District Court’s sentence was procedurally sound. It adequately considered

the § 3553(a) factors and explained why it was imposing a sentence of 420 months’

imprisonment. Bridges’s arguments on appeal are unpersuasive. For example, he argues

that the District Court did not consider his age or his other personal characteristics.

However, in imposing the sentence, the District Court described his personal history,

family ties, and employment history. He also argues that the District Court did not

                                              21
address avoiding unwarranted sentencing disparities. But the District Court did reference

§ 3553(a)(6) in imposing its sentence. It further heard Bridges’s arguments that other sex

traffickers, including Jeffrey Epstein, received lenient sentences.

       The District Court’s sentence was substantively reasonable. Bridges’s Guidelines

range was life imprisonment. Because his sentence of 420 months’ imprisonment was

below that, we presume that his sentence was reasonable. See Pawlowski, 27 F.4th at

911–12; see also United States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012) (holding a

“below-Guidelines sentence is . . . entitled to a presumption of reasonableness”).

Moreover, we cannot conclude that “no reasonable sentencing court would have imposed

the same sentence.” Douglas, 885 F.3d at 150. Bridges was convicted of forcibly

trafficking several adult and minor, female victims. Even if we were to agree that

Bridges’s sentence amounts to a de facto life sentence, such a sentence would not be per

se unreasonable. United States v. Ward, 732 F.3d 175, 186 (3d Cir. 2013) (“The fact that

[a defendant] may die in prison does not mean that his sentence is unreasonable.”).

III.   CONCLUSION

       For the foregoing reasons, we will affirm the judgments of Appellants’

convictions.




                                             22